   Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 1 of 12




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

IN RE ANDROGEL ANTITRUST                  MASTER DKT. NO.
LITIGATION (NO. II)                       1:09–MD–2084–TWT

                                          ALL CASES

        DEFENDANTS’ MEMORANDUM IN SUPPORT OF
MOTION IN LIMINE NO. 1 TO EXCLUDE EVIDENCE PERTAINING TO
PRIOR PROCEEDINGS AND OTHER LAWSUITS AND SETTLEMENTS
     Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 2 of 12




      Defendants move to exclude Plaintiffs from commenting on or introducing

evidence pertaining to prior or unrelated lawsuits, settlements, or proceedings

involving any Defendant or its affiliates.

                               LEGAL STANDARD

      “[E]vidence must be relevant to be admissible.” Riddle v. Tarpley, 2018 WL

8198019, at *1 (N.D. Ga. Sept. 7, 2018); Fed. R. Evid. 402. But relevance alone

does not ensure admissibility. Relevant evidence will still be excluded if its

probative value is “substantially outweighed by a danger of … unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Fed. R. Evid. 403. In this context, unfair

prejudice is an “undue tendency to suggest decision on an improper basis.” Aycock

v. R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1069 (11th Cir. 2014) (quoting

advisory committee note).

                                   ARGUMENT

      Plaintiffs should be precluded from commenting on or introducing evidence

regarding other cases or proceedings involving any Defendant or its affiliates under

Rules 402 and 403. This includes the FTC’s AndroGel investigation and litigation

that was part of these MDL proceedings, the FTC’s claims and judgment against

AbbVie in FTC v. AbbVie Inc., 2:14-cv-05151 (E.D. Pa. Sept. 8, 2014), and any

                                             1
     Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 3 of 12




other proceedings against any Defendant. Evidence concerning these

investigations and cases would be highly inflammatory and unfairly prejudicial.

      A.     FTC Investigations, Litigations, and Settlements

      As the Court is aware, all Defendants have settled with the FTC in the matter

that was before this Court, and no determination of wrongdoing was made as to

any Defendant. Evidence or argument relating to the FTC investigation, lawsuit,

or settlements is not probative of any issue the jury must decide in this case, and

any possible probative value is substantially outweighed by the risk of unfair

prejudice.

      Argument or evidence concerning the FTC action is unfairly prejudicial

because, from the jury’s perspective, government investigations may carry “‘an

aura of special reliability and trustworthiness.’” City of New York v. Pullman Inc.,

662 F.2d 910, 915 (2d Cir. 1981) (quoting United States v. Fosher, 590 F.2d. 381,

383 (1st Cir. 1979)). Such evidence invites jurors “to place more weight on the

agency’s findings than on their own.” Jo A. Yochum v. FJW Inv., Inc., 715 F.

App’x 174, 178 (3d Cir. 2017).

      The evidence also risks misleading the jury. This case is a private action

where Plaintiffs must prove not only an antitrust violation but also causation and

damages—not a government investigation or lawsuit that examines only whether


                                          2
     Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 4 of 12




an antitrust violation has occurred. “In antitrust cases, the FTC is held to a less

stringent causation standard than private plaintiffs.” Apotex, Inc. v. Cephalon, Inc.,

255 F. Supp. 3d 604, 614 n.3 (E.D. Pa. 2017); In re Graphics Processing Units

Antitrust Litig., 527 F. Supp. 2d 1011, 1024 (N.D. Cal. 2007) (government

investigation “carries no weight in pleading” civil antitrust claim). Reference to

the FTC investigation and litigation could therefore confuse the jury about the

appropriate legal standard. See Stump v. Gates, 211 F.3d 527, 536–37 (10th Cir.

2000) (grand jury report “risked misleading or confusing the trial jury”).

      For these reasons, courts have excluded references to FTC investigations,

lawsuits and settlements in other antitrust cases. For example, in King Drug Co. of

Florence, Inc. v. Cephalon, Inc., the court excluded any “reference to the FTC’s

investigation, lawsuit and settlement.” 2016 WL 5928685, at *2 (E.D. Pa. Jan. 8,

2016). Similarly, to the extent that Plaintiffs properly seek to admit statements

made by defense witnesses or documents from the FTC investigation, the Court

should order that Plaintiffs may only refer to those statements as “prior testimony”

or “sworn testimony” and should “redact any mention or markings that could

disclose the source” of the document. In re Lidoderm Antitrust Litig., 2018 WL

7814761, at *4 (N.D. Cal. Feb. 7, 2018).




                                           3
     Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 5 of 12




      For the same reasons, Plaintiffs should also be precluded from presenting

evidence or argument relating to the FTC v. AbbVie matter. The FTC’s claims in

that case were only against one of the three Defendants here. The antitrust theories

asserted were different than the theories asserted in this case. And that court’s

decision is on appeal to the Third Circuit. See FTC v. AbbVie Inc., Dkt. Nos. 18-

2621, 18-2748, 18-2758. All of the reasons to preclude references to the FTC’s

claims against Defendants in this Court apply with equal force to FTC v. AbbVie.

That evidence would be not only extremely prejudicial to Defendants, but also

confusing for the jury. See, e.g., Harel v. KGM Indus. Co., Inc., 2013 WL

7868087, at *1 (S.D. Fla. Nov. 22, 2013) (excluding evidence of other patent

litigation because “[s]uch evidence would detract from the merits of the case …

[and] the probative value … is outweighed by the likelihood that such evidence

will confuse the jury with regards to which companies and products are at issue

during trial”). It would also open the door for a trial-within-a-trial on tangential

issues because Defendants may then need to explain the merits of the FTC v.

AbbVie case, how it is on appeal, and why it is different from the current case.

      B.     Other Unrelated Lawsuits, Investigations, and Proceedings.

      Evidence of other lawsuits or investigations against Defendants pertaining to

other drugs should also be precluded. Such cases are unrelated to the agreements


                                           4
     Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 6 of 12




at issue in this litigation. They are not probative of any issue in this case, and their

introduction would confuse and mislead the jury.

      First, lawsuits or investigations against a Defendant or its affiliates unrelated

to the agreements at issue or settlements of those claims are irrelevant to Plaintiffs’

claims. Courts regularly exclude as irrelevant evidence regarding prior litigations

and investigations concerning unrelated disputes. As one court in this Circuit held,

“Plaintiff may not introduce any evidence statement, or argument of any other

claims, lawsuits or investigations regarding, or making reference to, other wage

and hour lawsuits brought against [defendant]. Such evidence has no likelihood of

proving any material fact[] relevant to Plaintiff’s claims.” Khan v. H&R Block

Eastern Enter. Inc., 2011 WL 4715201, at *1 (S.D. Fla. Oct. 5, 2011). See also

Rushing v. Wells Fargo Bank, N.A., 2012 WL 3155790, at *1 (M.D. Fla. Aug. 3,

2012) (“The Court agrees that evidence of other lawsuits is not normally relevant

and not permitted.”); Irving v. Dish Network LLC, 2013 WL 12317058, at *4 (N.D.

Ga. July 22, 2013) (excluding evidence of other lawsuits against defendants

because they “are not relevant to Plaintiff’s claims”).

      Second, evidence of any lawsuit, investigation, proceeding or resolution of

claims relating to some other drug especially has no probative value here. Courts

routinely exclude evidence relating to other products not at issue in the litigation.

                                           5
     Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 7 of 12




See, e.g., In re Seroquel Prod. Liab. Litig., 2009 WL 223140 at *7 (M.D. Fla. Jan.

30, 2009), aff'd, 601 F. Supp. 2d 1313 (M.D. Fla. 2009) (excluding reference to a

Corporate Integrity Agreement concerning a different drug because it was

“irrelevant to Plaintiffs’ claims in this case; its prejudice outweighs any potential

probative value, wastes time, and will confuse the jury”). See also, e.g., In re

Richardson-Merrell, Inc. “Bendectin” Prods. Liab. Litig., 624 F. Supp. 1212, 1249

(S.D. Ohio 1985) (excluding evidence of misconduct regarding different drug); In

re Vioxx Prods. Liab. Litig., 2005 WL 3164254, at *1 (E.D. La. Nov. 21, 2005)

(excluding evidence of pharmaceutical company’s misconduct unrelated to drug at

issue).

      Third, even if evidence of unrelated litigations and settlements had some

minimal probative value—which it does not—that value would be substantially

outweighed by the risk of jury confusion and unfair prejudice to Defendants,

requiring exclusion under Rule 403. Argument or evidence concerning unrelated

litigations and settlements would invite jurors to judge Defendants based not on

facts relevant to the agreements at issue in this case, but rather on a perceived

pattern of conduct stemming from Plaintiffs’ unfounded representations about

events not at issue. Courts within this Circuit routinely bar evidence of prior

litigations because such evidence “would likely confuse and mislead the jury . . .

                                           6
     Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 8 of 12




and result in a waste of time and judicial resources. Moreover, the minimal value,

if any, of such proof is substantially outweighed by the risk of unfair prejudice.”

Smith v. E-backgroundchecks.com, Inc., 2015 WL 11233453, at *2 (N.D. Ga. June

4, 2015). See also Compaq Computer Corp. v. Ergonome Inc., 387 F.3d 403, 408–

09 (5th Cir. 2004) (concluding that the district court “did not abuse its discretion

by concluding that any probative value [the unrelated litigation] might hold was

outweighed by its prejudicial and inflammatory nature and by its tendency to

confuse the jury with tangential litigation”); Yellow Bayou Plantation, Inc. v. Shell

Chemical, Inc., 491 F.2d 1239, 1242–43 (5th Cir. 1974) (affirming district court’s

exclusion of list of prior lawsuits against defendant because evidence was “of such

faint probative value and high potential for unfair prejudice”).

                                  CONCLUSION

      For the reasons discussed, Defendants respectfully request that the Court

preclude Plaintiffs from commenting on or introducing evidence regarding other

cases, settlements, or proceedings involving any Defendant of its affiliates.




                                           7
    Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 9 of 12




Respectfully submitted this 15th day of November 2019.

Teresa T. Bonder                           /s/ Rohit K. Singla
Georgia Bar No. 703969                     Rohit K. Singla*
Matthew D. Kent                            Kyle W. Mach*
Georgia Bar No. 526272                     Adam R. Lawton*
ALSTON & BIRD LLP                          Justin P. Raphael*
1201 West Peachtree Street                 Joshua S. Meltzer*
Atlanta, GA 30309-3424                     Emily C. Curran-Huberty*
(404) 881-7000 (telephone)                 Ashley D. Kaplan*
(404) 881-7777 (facsimile)                 MUNGER, TOLLES & OLSON LLP
teresa.bonder@alston.com                   350 South Grand Avenue, 50th Floor
matthew.kent@alston.com                    Los Angeles, CA 90071
                                           (213) 683-9100 (telephone)
                                           (213) 687-3702 (facsimile)
                                           rohit.singla@mto.com
                                           kyle.mach@mto.com
                                           adam.lawton@mto.com
                                           justin.raphael@mto.com
                                           joshua.meltzer@mto.com
                                           emily.curran-huberty@mto.com
                                           ashley.kaplan@mto.com

                                           * Practicing pursuant to this Court’s
                                           Initial Case Management Order

                                           Counsel for AbbVie Products LLC f/k/a
                                           Solvay Pharmaceuticals, Inc. and Unimed
                                           Pharmaceuticals LLC




                                       8
  Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 10 of 12




Seslee S. Smith                        /s/ Paul M. Eckles
Georgia Bar No. 663377                 Steven C. Sunshine*
MORRIS, MANNING & MARTIN LLP           Paul M. Eckles*
3343 Peachtree Road, N.E.              Julia K. York*
Suite 1600 Atlanta Financial Center    Ryan J. Travers*
Atlanta, GA 30326                      SKADDEN, ARPS, SLATE,
(404) 233-7000 (telephone)             MEAGHER & FLOM
(404) 365-9532 (facsimile)             LLP
sss@mmmlaw.com                         1440 New York Ave., N.W.
                                       Washington, D.C. 20005
                                       (202) 371-7000 (telephone)
                                       (202) 393-5760 (facsimile)
                                       steven.sunshine@skadden.com
                                       paul.eckles@skadden.com
                                       julia.york@skadden.com
                                       ryan.travers@skadden.com

                                       * Practicing pursuant to this Court’s
                                       Initial Case Management Order

                                       Counsel for Actavis, Inc. (n/k/a Allergan
                                       Finance, LLC)




                                   9
  Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 11 of 12




Michael J. King                     /s/ Heidi K. Hubbard
Georgia Bar No. 421160              Heidi K. Hubbard*
GREENBERG TRAURIG, LLP              Benjamin M. Greenblum*
Terminus 200, Suite 2500            Samuel Bryant Davidoff*
3333 Piedmont Road, N.E.            Christopher A. Yeager*
Atlanta, GA 30305                   WILLIAMS & CONNOLLY LLP
(678) 553-2100 (telephone)          725 Twelfth Street, N.W.
(678) 553-2212 (facsimile)          Washington, D.C. 20005
kingm@gtlaw.com                     (202) 434-5000 (telephone)
                                    (202) 434-5029 (facsimile)
                                    bgreenblum@wc.com
                                    sdavidoff@wc.com
                                    cyeager@wc.com

                                    * Practicing pursuant to this Court’s
                                    Initial Case Management Order

                                    Counsel for Defendants Par
                                    Pharmaceutical Inc./Par
                                    Pharmaceutical Companies, Inc. and
                                    Paddock Holdings LLC




                                  10
    Case 1:09-md-02084-TWT Document 1890-1 Filed 11/15/19 Page 12 of 12




                       CERTIFICATE OF COMPLIANCE

        Pursuant to Local Rule 7.1D, counsel hereby certifies that the foregoing

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION IN LIMINE

NO. 1 TO EXCLUDE EVIDENCE PERTAINING TO PRIOR

PROCEEDINGS AND OTHER LAWSUITS AND SETTLEMENTS has been

prepared in accordance with Local Rule 5.1 using Times New Roman 14 point

font.

        Respectfully submitted this 15th day of November 2019.

                                          /s/ Rohit K. Singla
                                          Munger, Tolles & Olson LLP
                                          560 Mission St., 27th Floor
                                          San Francisco, CA 94105
                                          (415) 512-4000 (Telephone)
                                          (415) 512-4077 (Facsimile)
                                          rohit.singla@mto.com

                                         * Practicing pursuant to this Court’s Initial
                                         Case Management Order

                                         Counsel for AbbVie Products LLC f/k/a
                                         Solvay Pharmaceuticals, Inc. and Unimed
                                         Pharmaceuticals LLC
